                                                                  kp7299/MP
 UNITED STATES BANKRUPTCY COURT                                   September 24, 2020
 SOUTHERN DISTRICT OF NEW YORK                                    9:00 AM
 ---------------------------------------------------------x
 IN RE:                                                           Case No. 15-11940-CGM-13

 ROBERT MARTINEZ &                                                Hon. CECELIA G. MORRIS
 ESTHER MARTINEZ,
                                                                AMENDED NOTICE OF MOTION
                                       Debtors.
 ---------------------------------------------------------x


                   PLEASE TAKE NOTICE, that upon the within application, Krista M. Preuss,
Chapter 13 Trustee, will move this court before the Hon. Cecelia G. Morris, Chief U.S. Bankruptcy
Judge, at the United States Bankruptcy Court, at One Bowling Green, New York, NY 10004-1408,
on the 24th day of September, 2020 at 9:00 AM, or as soon thereafter as counsel can be heard,
for an order pursuant to 11 U.S.C. §1307(c) for cause, dismissing this Chapter 13 case and for
such other and further relief as may seem just and proper.


                    Responsive papers shall be filed with the bankruptcy court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the
basis of the response.

Date: White Plains, New York
      September 9, 2020




                                                              s/ Krista M. Preuss
                                                              Krista M. Preuss, Chapter 13 Trustee
                                                              399 Knollwood Road, Ste 102
                                                              White Plains, NY 10603
                                                              (914) 328-6333
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x    Case No: 15-11940-CGM-13
IN RE:

 ROBERT MARTINEZ &
 ESTHER MARTINEZ,
                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                      Debtors.
----------------------------------------------------------x
                    This is to certify that I, Michelle Puma, have this day served a true, accurate and
correct copy of the within Amended Notice of Motion by depositing a true copy thereof enclosed
in a post-paid wrapper, in an official depository under the exclusive care and custody of the U.S.
Postal Service within New York State, addressed to each of the following persons at the last
known address set forth after each name:

ROBERT MARTINEZ
928 BALCOM AVE
BRONX, NY 10465

ESTHER MARTINEZ
928 BALCOM AVE
BRONX, NY 10465

DAVID J. BABEL, ESQ.
2525 EASTCHESTER ROAD
BRONX, NY 10469

MELISSA DICERBO,ESQ.
MCCABE, WEISBERG & CONWAY, LLC
ATTORNEYS FOR SECURED CREDITOR
145 HUGUENOT STREET
SUITE 210
NEW ROCHELLE NY 10801

MELANIE A. SWEENEY, ESQ.
DAVID A. GALLO & ASSOCIATES LLP
95-25 QUEENS BOULEVARD
11TH FLOOR
REGO PARK NY 11374
NICOLE C. GAZZO, ESQ.
GROSS POLOWY, LLC
1775 WEHRLE DRIVE
SUITE 100
WILLIAMSVILLE NY 14221

This September 9, 2020
s/Michelle Puma
Michelle Puma, Clerk
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, NY 10603
(914) 328-6333
